[Cite as State v. Verbanac, 2022-Ohio-3743.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 111427
                 v.                                  :

BRUNO J. VERBANAC,                                   :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: VACATED AND REMANDED
                 RELEASED AND JOURNALIZED: October 20, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-652208-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Katherine Mullin, Assistant Prosecuting
                 Attorney, for appellee.

                 Patituce & Associates, L.L.C., Megan M. Patituce, and
                 Joseph C. Patituce, for appellant.


FRANK DANIEL CELEBREZZE, III, P.J.:

                Appellant Bruno J. Verbanac (“Verbanac”) brings this interlocutory

appeal challenging the trial court’s order compelling his former attorney, Michael J.

Goldberg (“Goldberg”), to testify as a witness for appellee state of Ohio (“state”)
during Verbanac’s trial. After a thorough review of the facts and law, we vacate the

order compelling Goldberg’s testimony and remand for the trial court to issue a new

order consistent with this opinion.

                        I. Facts and Procedural History

             On August 10, 2020, in Cuyahoga C.P. No. CR-20-652208, a Cuyahoga

County Grand Jury returned an eight-count indictment, charging Verbanac with

attempted rape, two counts of kidnapping, two counts of gross sexual imposition,

two counts of public indecency, and importuning.          Goldberg filed a notice of

appearance indicating that he was representing Verbanac in the case. All of the

charges pertain to a single victim, M.M., whose date of birth is June 9, 2004.

             The record before us indicates that Verbanac met with Goldberg on

August 12, 2020, at Goldberg’s office. Verbanac and Goldberg had a one-on-one

conversation about Verbanac’s pending charges, and then Verbanac invited his

then-fiancée, L.M. into the room. At the time, M.M.’s mother, L.M. was in a

relationship with Verbanac and allegedly planned to support Verbanac through the

charges filed against him.

             During a later pretrial with the court, Goldberg expressed concerns

regarding L.M.’s potential trial testimony, citing the three-way meeting that he had

with Verbanac and L.M. on August 12, 2020, as the source of his concern. To

properly address the concern, the trial court ordered the parties to brief the issue.

             Verbanac timely filed a motion in limine seeking to limit L.M.’s

testimony, arguing that the three-way conversation between Goldberg, Verbanac,
and L.M. on August 12, 2020, was protected by the attorney-client privilege. In

support of this contention, Verbanac noted that at the time of the meeting, L.M. was

Verbanac’s fiancée and was present for the purposes of providing support to

Verbanac. She had represented to Goldberg that she intended to remain engaged to

Verbanac despite the fact that her minor child was the alleged victim of Verbanac’s

charges. Finally, Verbanac alleged that L.M. was also seeking Goldberg’s counsel for

matters relating to her shared child1 with Verbanac and was thus a potential client

of Goldberg’s as well.

             The state opposed the motion in limine arguing that L.M. was a third-

party to the conversation and that the attorney-client privilege did not extend to

situations where third parties are present. The state also noted that L.M. could not

have been a prospective client because her interests would have been adverse to

Verbanac’s due to their shared child and the nature of the pending charges.

            The court denied Verbanac’s motion in limine. In the journal entry

denying the motion, the court reasoned:

      The Supreme Court of Ohio has held that “R.C. 2317.02(A) provides the
      exclusive means by which privileged communications directly between
      an attorney and a client can be waived.” State v. McDermott, 72 Ohio
      St.3d 570, 574, 651 N.E.2d 985 (1995). R.C. 2317.02 provides:

           The following persons shall not testify in certain respects:

           (A)(1) An attorney, concerning a communication made to the
           attorney by a client in that relation or concerning the
           attorney’s advice to a client, except that the attorney may
           testify by express consent of the client or, if the client is

      1Verbanac is not the father of M.M. However, L.M. and Verbanac do share a child,
M.V., who was five years old in 2021.
     deceased, by the express consent of the surviving spouse or
     the executor or administrator of the estate of the deceased
     client.

However, if the client voluntarily reveals the substance of attorney-
client communications in a nonprivileged context or is deemed by
section 2151.421 of the Revised Code to have waived any testimonial
privilege under this division, the attorney may be compelled to testify
on the same subject.

Generally, communications made in the presence of a third party who
is not an agent of either the client or attorney are not privileged. See
Foley v. Poschke, 137 Ohio St. 593, 595, 31 117842898 _ I N.E.2d 845
(1941). A client’s voluntary disclosure of confidential communications
is inconsistent with the assertion of privilege; thus, voluntary
disclosure of privileged communications to a third party waives the
claim of privilege with regard to communications on the same subject
matter. See v. Haugh, 8th Dist. Cuyahoga No. 101380, 2014-Ohio-
5290, ¶ 24. The attorney-client privilege does not prevent a third
person who has overheard a conversation between a lawyer and her
client, or who has been told about privileged matters, from testifying or
being compelled to testify. State v. Whitaker, 1998 Ohio App. LEXIS
3838, 6 (12th Dist. 1998), see generally McDermott, supra.

The court finds defendant’s arguments unpersuasive. The record does
not establish that [L.M.] attended the meeting for the purpose of
potentially forming an attorney-client relationship. Although she was
then the fiancée of defendant, she is also the mother of the alleged
victim. Even if [L.M.] attended the meeting to encourage and support
defendant, she is a third party, who overheard and participated in
communications between defendant and counsel, who may lawfully
testify, or be compelled to testify, about the conversation she overheard
and participated in. Furthermore, there is no evidence that [L.M.]
attended the meeting for the secret purpose of learning what defendant
would reveal to his counsel. In fact, she attended the meeting at
defendant’s invitation. Thus, defendant waived his claim of attorney-
client privilege as to the discussions with his counsel in [L.M.’s]
presence when he invited her, a third party who is not an agent of either
defendant or his counsel, to the meeting and voluntarily disclosed
confidential communications. R.C. 2317.02(A)(1).

Therefore, for the foregoing reasons, defendant’s motion in limine to
limit testimony of [L.M.] is hereby denied.
              Soon thereafter, attorney Hayden Capace (“Capace”) moved for

substitution of counsel, notifying the court that he was replacing Goldberg in the

representation of Verbanac. Discovery continued, and a trial date was set for April 4,

2022.

              Prior to trial, the state subpoenaed Goldberg, seeking his testimony at

trial. On April 4, 2022, the date that trial was to commence, the state requested that

the trial court determine what matters Goldberg could testify to.             The state

explained:

        [STATE]: Your Honor, if you recall, there was an issue — and the
        reason why Mr. Capace was retained was because Mr. Goldberg had
        [L.M.] in a meeting — I’m sorry. The defendant had [L.M.] in a meeting
        with Mr. Goldberg.

        THE COURT: Yes.

        [STATE]: And so the argument is that the privilege was waived, your
        Honor. So I would be calling Mr. Goldberg in to testify about that
        limited meeting and what was discussed at that meeting.

               The court then addressed another evidentiary matter and adjourned

for the morning. Upon returning in the afternoon, the issue of Goldberg’s testimony

was again discussed.

        [CAPACE]: * * * After talking with Mr. Goldberg, [Verbanac’s] former
        attorney, it seems as the though Court is — or the prosecution is going
        to be asking him to reveal information pertinent to his representation.
               We feel as though that’s in violation of Rule 1.6 of the
        Professional Code of Conduct. Mr. Goldberg agrees with me. He’s
        consulted his own attorney on the matter. And we are all in agreement
        that he should not be forced to testify against his former client and
        statements made between the two of them.
               If [L.M.] wants to testify to what she heard in there, well, that’s
        fine by us because she’s not beholden to 1.6.
       The only way to have him testify would be, for instance, to
prevent future harm or future crime. I don’t think those are applicable.
Or if you as a judge[,] court order it.
       And so if you would like to, your Honor, you’re more than
welcome to order it, but that’s in your discretion.

THE COURT: Thank you. * * *

[THE STATE]: Yes, your Honor. I currently have our appellate unit
doing research on this very issue, but we would be asking this Court to
order Mr. Goldberg to testify as you have already made the ruling that
there was the waiver of the attorney-client privilege in this meeting
based upon having [L.M.] in the meeting. And you had ruled on that
earlier in the motions in limine, your Honor.

THE COURT: Yes. May I issue such an order verbally or must it be
reduced to writing?

[THE STATE]: That I’m not sure, your Honor. I have to check with our
appellate unit.

[CAPACE]: Your Honor, I do just want to point out in Rule 1.6 — I’m
going to read it very quickly.

THE COURT: Please do.

[CAPACE]: A lawyer shall not reveal information relating to the
representation of a client including information protected by the
attorney-client privilege under the applicable law.
       That to me indicates that it is not just privileged information that
is protected. It’s all information or at least more information than just
protected information.

***

THE COURT: Back on the record, please. It’s the Court’s intention to
instruct Mr. Goldberg when he appears before the Court that consistent
with the Court’s earlier ruling and Rule 1.6 of the Ohio Rules of
Professional Conduct and for good cause shown, Attorney Goldberg is
— will hereby be ordered to testify in this case to any statements made
in his presence at the meeting in his office on August 12, 2020, by any
person.
       The defense objection is noted and overruled.
             Capace requested an opportunity to commence an interlocutory

appeal against that ruling, which the trial court allowed. Trial did not go forward,

and the trial court issued a journal entry from which Verbanac now appeals. The

journal entry reads, in pertinent part:

      Consistent with the court’s earlier rulings and O. Rules Prof. Cond. 1.6,
      and for good cause shown, Atty. Michael Goldberg is hereby ordered to
      testify in this case as to any statements made in his presence at the
      meeting in his office on August 12, 2020 by any person, including his
      client.

      This is a final appealable order.

      Defendant is hereby granted seven days leave, that is, by April 11, 2022,
      to file an interlocutory appeal.

              The instant appeal followed. Verbanac assigns a single error for our

review.

      The trial court erred in issuing an order compelling Attorney Goldberg
      to testify regarding communications with his client.

                               II. Law and Analysis

                                  A. Jurisdiction

              Before proceeding to the merits of this matter, we must first address

whether the trial court’s order compelling Goldberg to testify is a final, appealable

order. The state raised and addressed the issue of jurisdiction in their brief, and sua

sponte, this court ordered Verbanac to brief the issue of jurisdiction.

              Appellate courts are vested with jurisdiction to “review and affirm,

modify, or reverse judgments or final orders of the courts inferior * * *.” Ohio

Constitution, Article IV, Section 3(B)(2). “If an order is not final and appealable,
then an appellate court has no jurisdiction to review the matter and the appeal must

be dismissed.” Assn. of Cleveland Firefighters, #93 v. Campbell, 8th Dist. Cuyahoga

No. 84148, 2005-Ohio-1841, ¶ 6.

              Despite the trial court’s journal entry plainly stating that it is a final,

appealable order, we note that “the mere incantation of the required language does

not turn an otherwise non-final order into a final appealable order.” Noble v.

Colwell, 44 Ohio St.3d 92, 96, 540 N.E.2d 1381 (1989). We therefore examine the

effect of the order to determine if this is a final, appealable order.

              A “provisional remedy” is defined as “a proceeding ancillary to an

action, including, but not limited to * * * discovery of privileged matter.” R.C.

2505.02(A)(3).     Under R.C. 2505.02(B)(4), an order that grants or denies a

provisional remedy is a final, appealable order if:         (a) “[t]he order in effect

determines the action with respect to the provisional remedy and prevents a

judgment in the action in favor of the appealing party with respect to the provisional

remedy,” and (b) “[t]he appealing party would not be afforded a meaningful or

effective remedy by an appeal following final judgment as to all proceedings, issues,

claims, and parties in the action.”

              We find that R.C. 2505.02(B)(4)(a) is satisfied because the trial court’s

order unequivocally compels Goldberg to testify, which constitutes a final

determination by the trial court as to whether Goldberg’s testimony is protected by

privilege.
              R.C. 2505.02(B)(4)(b) is also satisfied. The attorney-client privilege

plainly falls within the purview of the “privileged matter” that R.C. 2505.02(A)(3)(b)

contemplates. Without belaboring the point, “[p]rivilege is the cornerstone upon

which the attorney-client relationship is founded.” (Emphasis added.) H & D Steel

Serv., Inc. v. Weston, Hurd, Fallon, Paisley & Howley, 8th Dist. Cuyahoga No.

72758, 1998 Ohio App. LEXIS 3422, 6 (July 23, 1998). Further, the testimonial

attorney-client privilege is codified in R.C. 2317.02(A) in a section titled

“[p]rivileged communications.”

              Even though we are satisfied that R.C. 2505.02(B)(4) properly affords

this court jurisdiction to hear this matter, we are also persuaded by existing caselaw.

In Burnham v. Cleveland Clinic, 151 Ohio St.3d 356, 2016-Ohio-8000, 89 N.E.3d

536, the Ohio Supreme Court unequivocally fashioned a bright-line rule that “[a]n

order compelling the production of materials alleged to be protected by the attorney-

client privilege is a final, appealable order under R.C. 2505.02(B)(4).” Id. at ¶ 30.

The state argues that the instant matter is distinguishable because Burnham

explicitly applies to the “production of materials” and not “compelled testimony.”

We disagree. The Ohio Supreme Court reasoned that “[p]rejudice would be inherent

in violating the confidentiality guaranteed by the attorney-client privilege, and

therefore, an appeal after final judgment would not provide an adequate remedy.”

Id.; see also Summit Park Apts., LLC v. Great Lakes Reinsurance (UK), PLC, 2016-

Ohio-1514, 49 N.E.3d 363, ¶ 11 (10th Dist.); Amer Cunningham Co., L.P.A. v.

Cardiothoracic & Vascular Surgery of Akron, 9th Dist. Summit No. 20899, 2002-
Ohio-3986, ¶ 11. The same concern exists here. Goldberg’s testimony regarding

matters protected by the attorney-client privilege cannot be retracted or withdrawn

in a meaningful way at the close of the case.

              Burnham also requires that an order raise a colorable claim that the

attorney-client privilege is implicated. Burnham at ¶ 29. In the instant matter, the

trial court issued an order requiring Goldberg to testify as a witness for the state

against his former client, Verbanac, as to “any statements made in his presence at

the meeting in his office on August 12, 2020 by any person, including his client.”

This order does not properly distinguish the meeting where just Verbanac and

Goldberg met from the meeting between Goldberg, Verbanac, and L.M. The trial

court, in ruling on Verbanac’s motion in limine, already determined that the latter

meeting constituted a waiver of the attorney-client privilege, and the ruling on the

motion in limine is not before us in this appeal. However, there is nothing in the

record before us indicating that the attorney-client privilege was waived with respect

to the conversation between just Goldberg and Verbanac.            Because the order

compelling Goldberg does not properly distinguish between these two meetings,

both occurring on August 12, 2020, a potential violation of the attorney-client

privilege is implicated inasmuch as it compels testimony from an attorney

pertaining to conversations between the attorney and his client.

              We therefore conclude that the trial court’s April 4, 2022 journal entry

ordering Goldberg to testify constituted a final, appealable order.
                        B. The Attorney-Client Privilege

              ‘“The attorney-client privilege is one of the oldest recognized

privileges for confidential communications.’” Squire, Sanders & Dempsey, L.L.P. v.

Givaudan Flavors Corp., 127 Ohio St.3d 161, 2010-Ohio-4469, 937 N.E.2d 533, ¶ 16,

quoting Swidler & Berlin v. United States, 524 U.S. 399, 403, 118 S.Ct. 2081, 141

L.Ed.2d 379 (1998).      The attorney-client privilege encourages full and frank

communication between attorneys and their clients in recognition of the fact that

sound legal advice and advocacy depends upon the lawyer being fully informed by

their client. Id., citing Upjohn Co. v. United States, 449 U.S. 383, 389, 101 S.Ct. 677,

66 L.Ed.2d 584 (1981); Cargotec, Inc. v. Westchester Fire Ins. Co., 155 Ohio App.3d

653, 2003-Ohio-7257, 802 N.E.2d 732, ¶ 7 (6th Dist.).             Ordinarily, whether

information is confidential or privileged from disclosure is a question of law that

must be reviewed de novo. Med. Mut. of Ohio v. Schlotterer, 122 Ohio St.3d 181,

2009-Ohio-2496, 909 N.E.2d 1237, ¶ 13, citing Castlebrook, Ltd. v. Dayton

Properties Ltd. Partnership, 78 Ohio App.3d 340, 346, 604 N.E.2d 808 (2d

Dist.1992).

               In the instant matter, Verbanac asks us to review the order

compelling Goldberg to testify. Orders compelling testimony are reviewed for an

abuse of discretion. Ohio Motor Vehicle Dealers Bd. v. Remlinger, 8 Ohio St.3d 26,

27, 457 N.E.2d 309 (1983). A trial court abuses its discretion only if its decision is

unreasonable, arbitrary, or unconscionable. State ex rel. DiFranco v. S. Euclid, 144
Ohio St.3d 571, 2015-Ohio-4915, 45 N.E.3d 987, ¶ 13; Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

              R.C. 2317.02(A)(1) codifies the attorney-client privilege as it relates to

testimony, stating that

      [t]he following persons shall not testify in certain respects:

      An attorney, concerning a communication made to the attorney by a
      client in that relation or concerning the attorney’s advice to a client,
      except that the attorney may testify by express consent of the client
      * * *.

      However, if the client voluntarily reveals the substance of attorney-
      client communications in a nonprivileged context * * *, the attorney
      may be compelled to testify on the same subject.

              R.C. 2317.02(A) provides “the exclusive means by which privileged

communications directly between an attorney and a client can be waived.” State v.

McDermott, 72 Ohio St.3d 570, 574, 651 N.E.2d 985 (1995). However, at the time

McDermott was decided, R.C. 2317.02(A)(1) used the verbiage “if the client

voluntarily testifies.” The text was amended in 2012 via H.B. No. 461 to the current

iteration, which replaces “if the client voluntarily testifies” with “if the client

voluntarily reveals the substance of attorney-client communications in a

nonprivileged context.” 2011 Am.Sub.H.B. No. 461. In 2006, the Supreme Court

reaffirmed McDermott’s holding, declining to add a judicially created waiver of the

attorney-client privilege and maintained that the statute dictates the only situations

where waiver applies. Jackson v. Greger, 110 Ohio St.3d 488, 2006-Ohio-4968, 854

N.E.2d 487, ¶ 12.
              Recognizing that the Ohio Supreme Court is reluctant to extend

waivers of the attorney-client privilege beyond those delineated by the General

Assembly, we find, consistent with McDermott, that the two exclusive means by

which privileged communications can be waived are (1) express consent of the

client; and (2) when the client voluntarily reveals the substance of the attorney-

client communications in a nonprivileged context. R.C. 2317.02(A)(1).

                      C. August 12, 2020 Conversations

              We first address Goldberg’s contention that the trial court erred in

ordering him to testify as to the contents of the conversation between Goldberg,

Verbanac, and L.M. on August 12, 2020. In response to Goldberg’s motion in limine,

the trial court determined that Verbanac voluntarily waived the attorney-client

privilege in allowing L.M., a third party, to participate in a conversation between

Verbanac and Goldberg, his attorney.      Verbanac argues that even though the

attorney-client privilege was waived for this particular conversation, Goldberg

should not be compelled to testify.

              Verbanac directs us to two cases where our sister districts found that

an attorney’s testimony is not necessary if it can be elicited through other means.

State v. Ponce, 2012-Ohio-4572, 977 N.E.2d 1062, ¶ 23 (7th Dist.); Rock v. Sanislo,

9th Dist. Medina No. 09CA0031-M, 2009-Ohio-6913, ¶ 9. Particularly, Verbanac

relies on the statement of law that “[i]f the evidence that is to be offered by an

opposing attorney’s testimony ‘can be elicited through other means, then the

attorney is not a necessary witness.’” Ponce at ¶ 23, quoting State v. Johnson, 197
Ohio App.3d 631, 2011-Ohio-6809, 968 N.E.2d 541, ¶ 15 (6th Dist.), citing Sanislo

at ¶ 9.

              Under these cases, Verbanac argues that Goldberg need not testify

because L.M. is already going to testify as to the contents of the three-way

conversation and Goldberg is therefore not a necessary witness because his

testimony will not differ from L.M.’s testimony. However, this proposition of law

applies in the narrow context where an attorney is facing disqualification because

the attorney is a necessary witness to a case. Because disqualification is typically

disfavored, courts will attempt to avoid the situation by weighing whether the

necessary information that the attorney knows can be obtained from a different

witness. See Akron v. Carter, 190 Ohio App.3d 420, 2010-Ohio-5462, 942 N.E.2d

409, ¶ 19 (9th Dist.); Sanislo at id. We find this situation wholly inapplicable to the

instant matter and decline to extend this line of cases to situations where attorneys

are compelled to testify outside of the context of disqualification cases.

              Verbanac also argues that Goldberg cannot be compelled to testify as

to the contents of the three-way conservation because his testimony may include

statements by Verbanac and L.M. that constitute inadmissible hearsay.             This

argument is premature and not properly before us. Furthermore, we note that the

admission or exclusion of evidence, including whether it is inadmissible hearsay, is

left to the broad discretion of the trial court. State v. Sage, 31 Ohio St.3d 173, 180,

510 N.E.2d 343 (1987); State v. Smith, 34 Ohio App.3d 180, 190, 517 N.E.2d 933
(5th Dist.1986). To the extent this issue exists, the trial court is competent to make

such rulings at trial.

               R.C. 2317.02(A)(1) clearly states that “if the client voluntarily reveals

the substance of attorney-client communications in a nonprivileged context * * *,

the attorney may be compelled to testify on the same subject.” Verbanac does not

dispute the trial court’s holding that the conversation between Goldberg, Verbanac,

and L.M. squarely constituted a voluntary waiver of the attorney-client privilege

with respect to that conversation only. R.C. 2317.02(A)(1) plainly contemplates that

where the privilege is waived, the attorney “may be compelled to testify.” Verbanac

has not cited any authority to the contrary. We therefore find that the trial court did

not err in compelling Goldberg to testify regarding the contents of the conversation

between Goldberg, Verbanac, and L.M. on August 12, 2020, where the trial court

already determined that the attorney-client privilege was waived.

               Applying the above analysis, Goldberg may not be compelled to testify

as to the contents of the conversation between himself and Verbanac, unless one of

the two waivers in R.C. 2317.02(A)(1) applies. The record before us does not contain

any evidence indicating that Verbanac gave express consent to waive the attorney-

client privilege or voluntarily revealed the substance of his one-on-one

communications with Goldberg on August 12, 2020. Further, the state suggests that

it did not intend to question Goldberg on any conversations occurring solely

between Goldberg and Verbanac. Nonetheless, the trial court’s order compels

Goldberg to testify as to “any statement” by “any person,” occurring on August 12,
2020, and this is error because it includes the conversation between Goldberg and

Verbanac where the record does not indicate that the attorney-client privilege was

waived.

                                D. Prof.Cond.R. 1.6

              Finally, we address Goldberg’s contention that his compelled

testimony will cause him to violate Prof.Cond.R. 1.6, which reads, in pertinent part:

      A lawyer shall not reveal information relating to the representation of
      a client, including information protected by the attorney-client
      privilege under applicable law, unless the client gives informed consent
      or the disclosure is permitted by division (b) or required by division (d)
      of this rule.

              Prof.Cond.R. 1.6(b)(6) authorizes an attorney to reveal information

relating to their representation of a client, “including information protected by the

attorney-client privilege” to the extent the lawyer reasonably believes necessary “to

comply with other law or a court order.” Comment 3 to Prof.Cond.R. 1.6 suggests

that “[t]he rule of client-lawyer confidentiality applies in situations other than those

where evidence is sought from the lawyer through compulsion of law.” Disciplinary

Counsel v. Shimko, 157 Ohio St.3d 58, 2019-Ohio-2881, 131 N.E.3d 52, ¶ 36.

              Verbanac invites us to consider that Prof.Cond.R. 1.6(b)(6) uses the

term may in suggesting that “an attorney may reveal information * * * if complying

with a court order.” (Emphasis added.) Verbanac argues that the use of “may”

leaves the discretion with the attorney rather than the court. However, Verbanac

does not point to any case law or sources of authority that support this notion, and

therefore, we decline to address it.
              We are unpersuaded by Verbanac’s arguments pertaining to

Prof.Cond.R. 1.6. Goldberg’s testimony is compelled by court order, which is

permissible under Prof.Cond.R. 1.6(b)(6).

                                 III. Conclusion

              We find that the trial court erred to the extent that the order

compelling Goldberg’s testimony was overly broad and did not specifically limit

Goldberg’s testimony to the particular conversation where the attorney-client

privilege had been waived.

              We therefore vacate the order compelling Goldberg to testify with

instructions to issue a new order consistent with this decision.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________________
FRANK DANIEL CELEBREZZE, III, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
LISA B. FORBES, J., CONCUR